Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 04/11/2022 has been entered. Claims 1 and 6 have been amended. Claim 5 has been canceled. Claims 21-22 have been added. Claim 1, 3-4 and 6-22 remain pending in the application. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the first light transmission hole”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the first light transmission hole” is interpreted as “a first light transmission hole”. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 3-4, 6, 14, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Okita (US 20050122418 A1).
	Regarding claim 1, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced below for reference) discloses an under-screen fingerprint identification apparatus (fingerprint sensor module 6), applicable for an electronic device with a liquid crystal display screen (LCD device as shown in Fig. 1; [0032]), comprising: 
a micro-lens array (micro-lens array 9), disposed under a backlight module of the liquid crystal display screen (backlight module comprising light guide 4 and prism film 3); 
at least one light shielding layer (light shielding layer 61), disposed under the micro-lens array (micro-lens array 9), wherein the light shielding layer (light shielding layer 61) is provided with a plurality of light transmission holes (light transmission through-holes 62), the at least one light shielding layer comprises a first light shielding layer (light shielding layer 61); and 


    PNG
    media_image1.png
    804
    1210
    media_image1.png
    Greyscale

Annotated version of Zhang’s Fig. 7
a photo detecting array (photo detecting array 64), disposed under the light shielding layer (light shielding layers 61), 
wherein the backlight module (prism film 3 of backlight module) is configured to refract a vertical optical signal (e.g., optical signal L1) reflected by a finger (finger F) and transmit the refracted optical signal to the micro-lens array (micro-lens array 9), the micro-lens array (micro-lens array 9) is configured to converge an optical signal with a specific direction (e.g., optical signal L1 corresponding to an optical signal with a specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to the plurality of light transmission holes (light transmission through-holes 62) of the first light shielding layer (light shielding layer 61), and transmit an optical signal with a non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to a light shielding region of the first light shielding layer (light shielding layer 61), and the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with the specific direction) is transmitted to the photo detecting array (photo detecting array 64) through the plurality of light transmission holes (light transmission through-holes 62);
wherein the optical signal with the specific direction (e.g., optical signal L1 corresponding to an optical signal with a specific direction) is an optical signal refracted through one of a first prism film side face (e.g., optical signal L1 is refracted through a first prism film side face) and a second prism film side face of a prism film in the backlight module (backlight module comprises a prism film 3); the optical signal with the non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) includes an optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., optical signal L3 is refracted through a second prism film side face),
wherein the micro-lens array (micro-lens array 9) comprises a plurality of micro-lenses (micro-lenses 9), and the photo detecting array (photo detecting array 64) comprises a plurality of pixel units (sensor units 64), the first light shielding layer (light shielding layer 61) is provided with a first corresponding light transmission hole (light transmission through-holes 62); 
wherein a first micro-lens (1st micro-lens 9) of the plurality of micro-lenses (micro-lens array 9) is configured to converge a first optical signal (e.g., optical signal L1) above the first micro-lens (1st micro-lens 9) in the optical signal refracted through one of the first prism film side face (e.g., optical signal L1 is refracted through a first prism film side face) and the second prism film side face of the prism film in the backlight module (backlight module comprises a prism film 3) into the first corresponding light transmission hole (e.g., Fig. 7 reproduced above; optical signal L1, which corresponds to the specific direction and is converged by the 1st micro-lens 9 to pass light transmission hole 62) corresponding to the first micro-lens (micro-lens 9), and transmit a second optical signal (e.g., optical signal L3) above the first micro-lens (1st micro-lens 9) in the optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., optical signal L3 is refracted through a second prism film side face) into the light shielding region of the first light shielding layer (e.g., Fig. 7 reproduced above; a second optical signal L3, which corresponds to the non-specific direction and is converged by the 1st micro-lens 9 and incident onto light shielding layer 61), the first optical signal (optical signal L1) is transmitted through the first corresponding light transmission hole (light transmission hole 62) to a first pixel unit (1st sensor unit 64) of the plurality of pixel units (photo detecting array 64) corresponding to the first micro-lens (1st micro-lens 9).

Zhang does not disclose the at least one light shielding layer comprises a second light shielding layer. However, Okita (e.g., Figs. 1-7 and 12; take Fig. 6 as an example, which is reproduced for reference) discloses an image sensor, comprising: a micro-lens array (micro-lens array 106); at least one light shielding layer comprises a first light shielding layer (light shielding layer 203) and a second light shielding layer (light shielding layer 203) and is disposed under the micro-lens array; and a photo detecting array (photo detecting array 102) disposed under the at least one light shielding layer; wherein the first light shielding layer (light shielding layer 203) is provided with a first corresponding light transmission hole (light transmission hole H1), and the second light shielding layer (light shielding layer 205) is provided with a second corresponding light transmission hole (light transmission hole H2);

    PNG
    media_image2.png
    750
    760
    media_image2.png
    Greyscale

Annotated version of Okita’s Fig. 6
wherein a first micro-lens (1st micro-lens 106) of the plurality of micro-lenses is configured to converge a first optical signal (e.g., optical signal L1’) above the first micro-lens (1st micro-lens 9) and transmit the optical signal into the first corresponding light transmission hole (light transmission hole H1) and the second corresponding light transmission hole (light transmission hole H2) corresponding to the first micro-lens, and transmit a second optical signal (e.g., optical signal L3’ or L3’’) above the first micro-lens (1st micro-lens 106) into the light shielding region of the first light shielding layer or the light shielding region of the second light shielding layer (a second optical signal L3’ or L3’’ is converged by the micro-lens 106 and blocked by light shielding layer 205), the first optical signal (optical signal L1) is transmitted through the first corresponding light transmission hole (light transmission hole H1) and the second corresponding light transmission hole (light transmission hole H2) to a first pixel unit (sensor unit 102) of the plurality of pixel units (photo detecting array 102) corresponding to the first micro-lens (1st micro-lens 106).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Okita to the optical fingerprint sensor of Zhang. The combination/motivation would be to provide an image sensor with multiple light shielding structures to reduce an undesired light signal and improve an image contrast and quality.

Regarding claim 3, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 1, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced above for reference) discloses wherein the optical signal with the specific direction is an optical signal of a main optical signal refracted through one of a first prism film side face and a second prism film side face of a prism films in the backlight module (e.g., Fig. 7 reproduced above; main signal optical signal L1 corresponds to the specific direction and is refracted through a first prism film side face); the optical signal with the non-specific direction includes an optical signal of the main optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., Fig. 7 reproduced above; optical signal L3 corresponds to the non-specific direction and is refracted through a second prism film side face); wherein the main optical signal is an optical signal of a main optical signal of a light source reflected by a finger (e.g., Fig. 7; optical signal L1 is an optical signal emitted from light source 2 and light guide 4 and reflected by finger F for fingerprint sensing), the main optical signal of the light source is an optical signal having a same direction with a direction of a connecting line between a center of the light source and a center of the finger (e.g., Fig. 7; light emitted from the light source 2 and light guide 4 is transmitted to the finger F and then is reflected by the finger F).

Regarding claim 4, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 3, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced above for reference) discloses wherein the optical signal with the non-specific direction further includes an optical signal of a non-main optical signal passing through the first prism film side face and/or the second prism film side face (e.g., Fig. 7 reproduced above; optical signal L3 corresponds to the non-specific direction and is refracted through a second prism film side face); wherein the non-main optical signal is an optical signal of a non-main optical signal of the light source reflected by the finger (e.g., Fig. 7 reproduced above; optical signal L3 corresponds to the non-specific direction, which is reflected by finger and blocked by light shielding layer 61).

Regarding claim 6, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 1, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced above for reference) discloses wherein a direction of a connecting line of a center of the first light transmission hole and a center of the first micro-lens is similar to or same as a direction of the optical signal with the specific direction (e.g., Fig. 7 reproduced above; a direction of a connection line a center of the first light transmission hole 62 and a center of the first micro-lens 9 is similar to or same as a direction of the optical signal with the specific direction); a direction of a connecting line of the center of the first light transmission hole and a center of the first pixel unit is similar to or same as the direction of the optical signal with the specific direction (e.g., Fig. 7 reproduced above; a direction of a connecting line of the center of the first light transmission hole 62 and a center of the photo detector unit 64 is similar to or same as the direction of the optical signal with the specific direction), wherein the first light transmission hole comprises the first corresponding light transmission hole (first light transmission hole 62). Okita (e.g., Figs. 1-7 and 12) further discloses wherein the first light transmission hole comprises the first corresponding light transmission hole (first light transmission hole H1) and the second corresponding light transmission hole (first light transmission hole H2).

Regarding claim 14, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced on page 2 for reference) discloses an electronic device, comprising a liquid crystal display screen (LCD panel as shown in Fig. 1; [0032]) and an under-screen fingerprint identification apparatus (fingerprint sensor module 6), wherein the liquid crystal display screen includes a backlight module (backlight module comprising light guide 4 and prism film 3), and the under-screen fingerprint identification apparatus (fingerprint sensor module 6) is disposed under the backlight module (backlight module comprising light guide 4 and prism film 3), the under-screen fingerprint identification apparatus comprising: 
a micro-lens array (micro-lens array 9), configured to be disposed under a backlight module of the liquid crystal display screen (backlight module comprising light guide 4 and prism film 3); 
at least one light shielding layer (light shielding layer 61), disposed under the micro-lens array (micro-lens array 9), wherein the light shielding layer (light shielding layer 61) is provided with a plurality of light transmission holes (light shielding layer 61) , the at least one light shielding layer comprises a first light shielding layer (light shielding layer 61);  and 
a photo detecting array (photo detecting array 64), disposed under the light shielding layer (light shielding layer 61), 
wherein the backlight module (prism film 3 of backlight module) is configured to refract a vertical optical signal (e.g., optical signal L1 or L2) reflected by a finger (finger F) and transmit the refracted optical signal to the micro-lens array (micro-lens array 9), the micro-lens array (micro-lens array 9) is configured to converge an optical signal with a specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with a specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to the plurality of light transmission holes (light transmission through-holes 62) of the first light shielding layer (light shielding layer 61), and transmit an optical signal with a non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to a light shielding region of the first light shielding layer (light shielding layer 61), and the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with the specific direction) is transmitted to the photo detecting array (photo detecting array 64) through the plurality of light transmission holes (light transmission through-holes 62); the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with a specific direction) is an optical signal refracted through one of a first prism film side face and a second prism film side face of a prism film in the backlight module (e.g., optical signal L1 is refracted through a first prism film side face); the optical signal with the non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) includes an optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., optical signal L3 is refracted through a second prism film side face);
wherein the micro-lens array (micro-lens array 9) comprises a plurality of micro-lenses (micro-lenses 9), and the photo detecting array (photo detecting array 64) comprises a plurality of pixel units (sensor units 64), the first light shielding layer (light shielding layer 61) is provided with a first corresponding light transmission hole (light transmission through-holes 62); 
wherein a first micro-lens (1st micro-lens 9) of the plurality of micro-lenses (micro-lens array 9) is configured to converge a first optical signal (e.g., optical signal L1) above the first micro-lens (1st micro-lens 9) in the optical signal refracted through one of the first prism film side face (e.g., optical signal L1 is refracted through a first prism film side face) and the second prism film side face of the prism film in the backlight module (backlight module comprises a prism film 3) into the first corresponding light transmission hole (e.g., Fig. 7 reproduced above; optical signal L1, which corresponds to the specific direction and is converged by the 1st micro-lens 9 to pass light transmission hole 62) corresponding to the first micro-lens (micro-lens 9), and transmit a second optical signal (e.g., optical signal L3) above the first micro-lens (1st micro-lens 9) in the optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., optical signal L3 is refracted through a second prism film side face) into the light shielding region of the first light shielding layer (e.g., Fig. 7 reproduced above; a second optical signal L3, which corresponds to the non-specific direction and is converged by the 1st micro-lens 9 and incident onto light shielding layer 61), the first optical signal (optical signal L1) is transmitted through the first corresponding light transmission hole (light transmission hole 62) to a first pixel unit (1st sensor unit 64) of the plurality of pixel units (photo detecting array 64) corresponding to the first micro-lens (1st micro-lens 9).

Zhang does not disclose the at least one light shielding layer comprises a second light shielding layer. However, Okita (e.g., Figs. 1-7 and 12; take Fig. 6 as an example, which is reproduced for reference) discloses an image sensor, comprising: a micro-lens array (micro-lens array 106); at least one light shielding layer comprises a first light shielding layer (light shielding layer 203) and a second light shielding layer (light shielding layer 203) and is disposed under the micro-lens array; and a photo detecting array (photo detecting array 102) disposed under the at least one light shielding layer; wherein the first light shielding layer (light shielding layer 203) is provided with a first corresponding light transmission hole (light transmission hole H1), and the second light shielding layer (light shielding layer 205) is provided with a second corresponding light transmission hole (light transmission hole H2);
wherein a first micro-lens (1st micro-lens 106) of the plurality of micro-lenses is configured to converge a first optical signal (e.g., optical signal L1’) above the first micro-lens (1st micro-lens 9) and transmit the optical signal into the first corresponding light transmission hole (light transmission hole H1) and the second corresponding light transmission hole (light transmission hole H2) corresponding to the first micro-lens, and transmit a second optical signal (e.g., optical signal L3’ or L3’’) above the first micro-lens (1st micro-lens 106) into the light shielding region of the first light shielding layer or the light shielding region of the second light shielding layer (a second optical signal L3’ or L3’’ is converged by the micro-lens 106 and blocked by light shielding layer 205), the first optical signal (optical signal L1) is transmitted through the first corresponding light transmission hole (light transmission hole H1) and the second corresponding light transmission hole (light transmission hole H2) to a first pixel unit (sensor unit 102) of the plurality of pixel units (photo detecting array 102) corresponding to the first micro-lens (1st micro-lens 106).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Okita to the optical fingerprint sensor of Zhang. The combination/motivation would be to provide an image sensor with multiple light shielding structures to reduce an undesired light signal and improve an image contrast and quality.

Regarding claim 21, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 1, Okita (e.g., Figs. 1-7 and 12) wherein a diameter of a light transmission hole (light transmission holes H1) of the first light shielding layer (light shielding layer 203) is larger than a diameter of a light transmission hole (light transmission holes H2) of the second light shielding layer (light shielding layer 205); wherein a direction of a connecting line of a center of a light transmission hole (light transmission holes H1) of the first light shielding layer and a center of a corresponding light transmission hole (light transmission holes H2) of the second light shielding layer is similar to a direction of the optical signal with the specific direction (optical signal L1’). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Okita to the optical fingerprint sensor of Zhang for the same reason above.

7.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Okita (US 20050122418 A1) and further in view of Park (US 20190228204 A1).
Regarding claim 7, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 1, but des not disclose the filter layer as claimed. However, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus similar to that disclosed by Zhang, wherein the under-screen fingerprint identification apparatus further includes: a filter layer ([0104]; ban-pass filter), which is disposed in an optical path between the backlight module and the photo detecting array (Figs; 6-8 and [0104]; ban-pass filter disposed on top surface of fingerprint image sensor), and is configured to filter out an optical signal having a non-target band and transmit an optical signal having a target band ([0104]; ban-pass filter). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to the fingerprint identification apparatus of Zhang in view of Okita. The combination/motivation would provide a band-pass filter to reduce signal noise of fingerprint detection.

8.	Claims 8-13 and 15-20 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Okita (US 20050122418 A1) and further in view of Cho (US 20170372114 A1).
Regarding claim 8, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 1, but does not disclose the infrared light source as claimed. However, Cho (e.g., Figs. 2, 5-7, and 11-19) discloses an infrared light source (infrared light source 300 or 362), configured to provide an infrared excitation light for finger detection (finger 330), wherein the infrared excitation light (infrared light emitted from infrared light source 300 or 362) is irradiated to at least part of the display area of the liquid crystal display screen (LCD panel 165), and the at least part of the display area at least partially covers a finger detecting area of the under-screen finger identification apparatus (under-screen fingerprint sensor 180); wherein the optical signal with the specific direction includes an infrared optical signal with the specific direction of the infrared excitation light of the infrared light source passing through the backlight module after being reflected by the finger (infrared light corresponds to optical signal with the specific direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cho to the under-screen fingerprint identification apparatus of Zhang in view of Okita. The combination/motivation would be to reduce signal interference and improve detection sensitivity of the fingerprint sensor.

Regarding claim 9, Zhang in view of Okita and further in view of Cho discloses the under-screen fingerprint identification apparatus according to claim 8, Cho (e.g., Figs. 2, 5-7, and 11-19) discloses wherein the infrared excitation light is a main optical signal of the infrared light source (infrared light emitted from infrared light source 300 or 362 corresponds to a main optical signal), the main optical signal of the infrared light source is an optical signal with a main light emitting direction of the infrared light source (infrared light emitted from infrared light source 300 or 362 corresponds to a main optical signal with a main light emitting direction), and the main light emitting direction of the infrared light source is a direction of a connecting line between a center of the light source and a center of a target of the light source (e.g., Figs. 2, 5-7, and 11-19; main optical signal and main light emitting direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cho to the under-screen fingerprint identification apparatus of Zhang in view of Okita for the same reason above.

Regarding claim 10, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 8, but does not disclose the glass cover as claimed. However, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is disposed under a glass cover (e.g., Figs. 5B and 5C; glass cover 161) of the electronic device and disposed side by side with a liquid crystal panel of the liquid crystal display screen (LCD panel 165). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Okita for the same reason above.

Regarding claim 11, Zhang in view of Okita and further in view of Cho discloses the under-screen fingerprint identification apparatus according to claim 10,  Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is obliquely attached under the glass cover (e.g., Figs. 5B and 5C; glass cover 161)  for fingerprint sensing. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Okita for the same reason above.

Regarding claim 12, Zhang in view of Okita and further in view of Cho discloses the under-screen fingerprint identification apparatus according to claim 10, Cho (e.g., Figs. 2A, 5B, and 5C) discloses wherein the under-screen fingerprint identification apparatus further includes: an infrared light transmission layer (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302;  [0110]), which is disposed between the infrared light source and the glass cover and/or between the infrared light source and the liquid crystal display screen (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302; [0110]), and is configured to transmit the infrared excitation light and block a visible light ([0110]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Okita for the same reason above.

Regarding claim 13, Zhang in view of Okita and further in view of Cho discloses the under-screen fingerprint identification apparatus according to claim 8, Cho (e.g., Figs. 2-3, 5-7, and 11-19)  discloses wherein the infrared light source is disposed in a non-display area at an edge of the electronic device (infrared light source 300 or 360 disposed in a non-display area). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cho to the under-screen fingerprint identification apparatus of Zhang in view of Okita for the same reason above.

Regarding claim 15, Zhang in view of Okita discloses the electronic device according to claim 14, but does not disclose the infrared light source as claimed. However, Cho (e.g., Figs. 2, 5-7, and 11-19) discloses an electronic device comprising: an infrared light source (infrared light emitted from infrared light source 300 or 362), configured to provide an infrared excitation light for finger detection (finger 330), wherein the infrared excitation light is irradiated to at least part of the display area of the liquid crystal display screen (LCD panel 165), and the at least part of the display area at least partially covers the finger detecting area of the under- screen finger identification apparatus (under- screen fingerprint sensor 180); wherein the optical signal with the specific direction includes an infrared optical signal with the specific direction of the infrared excitation light of the infrared light source passing through the backlight module after being reflected by the finger (infrared light corresponds to optical signal with the specific direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cho to the under-screen fingerprint identification apparatus of Zhang in view of Okita. The combination/motivation would be to reduce signal interference and improve detection sensitivity of the fingerprint sensor.

Regarding claim 16, Zhang in view of Okita and further in view of Cho discloses the electronic device according to claim 15, Cho (e.g., Figs. 2, 5-7, and 11-19) discloses wherein the infrared excitation light is a main optical signal of the infrared light source (infrared light emitted from infrared light source 300 or 362 corresponds to main optical signal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cho to the under-screen fingerprint identification apparatus of Zhang in view of Okita for the same reason above.

Regarding claim 17, Zhang in view of Okita discloses the electronic device according to claim 15, but does not disclose the glass cover as claimed. However, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is disposed under a glass cover (e.g., Figs. 5B and 5C; glass cover 161) of the electronic device and disposed side by side with a liquid crystal panel of the liquid crystal display screen (LCD panel 165). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Okita. The combination/motivation would provide an alternative design choice to transmit infrared light for fingerprint sensing.

Regarding claim 18, Zhang in view of Okita and further in view of Cho discloses the electronic device according to claim 17, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is obliquely attached under the glass cover (e.g., Figs. 5B and 5C; glass cover 161)  for fingerprint sensing. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Okita. The combination/motivation would provide an alternative design choice to transmit infrared light for fingerprint sensing.

Regarding claim 19, Zhang in view of Okita and further in view of Cho discloses the electronic device according to claim 17, 10, Cho (e.g., Figs. 2A, 5B, and 5C) discloses an electronic device, wherein the under-screen fingerprint identification apparatus further includes: an infrared light transmission layer (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302;  [0110]), which is disposed between the infrared light source and the glass cover and/or between the infrared light source and the liquid crystal display screen (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302; [0110]), and is configured to transmit the infrared excitation light and block a visible light ([0110]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Okita. The combination/motivation would provide a light guide to transmit infrared light for fingerprint sensing.

Regarding claim 20, Zhang in view of Okita and further in view of Cho discloses the electronic device according to claim 15, Cho (e.g., Figs. 2-3, 5-7, and 11-19) discloses wherein the infrared light source is disposed in a non-display area at an edge of the electronic device (infrared light source 300 or 360 disposed in a non-display area). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cho to the under-screen fingerprint identification apparatus of Zhang in view of Okita for the same reason above.

9.	Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Okita (US 20050122418 A1) and further in view of Lin (US 20200226342 A1).
Regarding claim 22, Zhang in view of Okita discloses the under-screen fingerprint identification apparatus according to claim 1, but des not disclose wherein the at least one light shielding layer further comprises a third light shielding layer as claimed. However, Lin (e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses a fingerprint image sensor, wherein the at least one light shielding layer comprises two, three, or four light shielding layers. As example, Lin (e.g., Figs. 13 and 18) discloses wherein the at least one light shielding layer further comprises a third light shielding layer (light shielding layer 31), the third light shielding layer (light shielding layer 31) is located above the first light shielding layer (light shielding layer 32), and the third light shielding layer (light shielding layer 31) is provided with a third corresponding light transmission hole (light transmission hole WO1) corresponding to the first micro-lens (micro-lens 41); wherein a first micro-lens (micro-lens 41) of the plurality of micro-lenses is configured to converge a first optical signal (optical signal L1’) above the first micro-lens (micro-lens 41) in the optical signal with the specific direction (optical signal L1’)  into the first corresponding light transmission hole (light transmission hole WO2), the second corresponding light transmission hole (light transmission hole WO3) and the third corresponding light transmission hole (light transmission hole WO1), and transmit a second optical signal (optical signal L3’’)  above the first micro-lens (micro-lens 41) in the optical signal with the non-specific direction (optical signal L3’’) into a light shielding region of the light shielding layer (light shielding layer 32), the first optical signal (optical signal L1’’) is transmitted through the first corresponding light transmission hole (light transmission hole WO2), the second corresponding light transmission hole (light transmission hole WO3) and the third corresponding light transmission hole (light transmission hole WO1) to a first pixel unit (sensor unit 11) of the plurality of pixel units corresponding to the first micro-lens (micro-lens 41). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Okita to the optical fingerprint sensor of Zhang. The combination/motivation would be to provide an image sensor with multiple light shielding structures to reduce an undesired light signal and improve an image contrast and quality.

    PNG
    media_image3.png
    692
    847
    media_image3.png
    Greyscale

Annotated version pf Lin’ Fig. 13

Response to Arguments
10.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Okita (US 20050122418 A1)  and Lin (US 20200226342 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691